FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of June 2010 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YesoNo o If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- Summary of Immediate Report Filed with the Israeli Securities Authority on June 30, 2010 Further to the Registrant's immediate report to the Israeli Securities Authority on June 7, 2010 concerning the resignation of Mr. Zvi Slovin as Co-Chief Executive Officer of the Registrant effective as of June 30, 2010, the Registrant filed a further immediate report with the Israeli Securities Authority on June 30, 2010pursuant to which it updatedits list ofdirectors and officers to reflect the said resignation and the fact that Mr. Ari Bronshtein, formerly aCo-Chief Executive Officer of the Registrant, is the Chief Executive Officer of the Registrant effective from June 30, 2010. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. By: /s/Yaron Elad Yaron Elad VP & CFO Dated: June 30, 2010 3
